In an action by the infant plaintiff to recover damages for personal injury and by bis father to recover damages for loss of services and for medical expenses, the plaintiffs appeal from an order of the Supreme Court, Kings County, dated September 10, 1962, which denied their motion to amend their complaint and bill of particulars so as to allege, inter alla, an additional cause of action on behalf of the infant plaintiff 'based on breach of warranty. Order reversed, with $10 costs and disbursements, and motion granted. The amended complaint and amended bill of particulars shall be served within 20 days after entry of the order hereon. In our opinion it was an improvident exercise of discretion to deny the motion. We pass on no question other than the one relating to the proper exercise of discretion.